                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES,                                          :
                                                        :
        Plaintiff,                                      :
                                                        :       Case No. 2:19-CR-20
        v.                                              :
                                                        :       JUDGE SARAH D. MORRISON
KEVEANTE SMOOT,                                         :
                                                        :
        Defendant.                                      :


                                       OPINION & ORDER
        Defendant Keveante Smoot is charged with knowingly possessing a firearm and

ammunition that affected commerce while being a convicted felon in violation of 18 U.S.C. §§

922(g)(1) and 924(a). His trial is scheduled to begin on March 23, 2020.

        In anticipation of his trial date, he now moves to exclude “evidence regarding the

characteristics of the ballistics evidence as it pertains to the likelihood that it was fired from the

SCCY 9mm firearm Mr. Smoot was alleged to have possessed” on the basis that such evidence is

irrelevant under Fed. R. Evid. 401 and unduly prejudicial under Fed. R. Evid. 403. (ECF No. 73).

The Government responds that such evidence is directly relevant to the issue of whether

Defendant possessed a firearm and ammunition affecting interstate commerce as a convicted

felon. (ECF No. 74). The Government additionally argues that any potential prejudice does not

substantially outweigh the evidence’s probative value. Id.

        Federal R. Evid. 402 establishes that irrelevant evidence is not admissible. “Evidence is

relevant if: (a) it has any tendency to make a fact more or less probable than it would be without

the evidence; and (b) the fact is of consequence in determining the action.” Fed. R. Evid. 401.




                                                   1
       Relevant evidence may be excluded if “its probative value is substantially outweighed by

a danger of one or more of the following: unfair prejudice, confusing the issues, misleading the

jury, undue delay, wasting time, or needlessly presenting cumulative evidence.” Fed. R. Evid.

403.

       The Government will present the testimony of Mr. Kelby Ducat, the lab technician who

performed the ballistics analysis, at trial. The analysis does not confirm that the bullet recovered

from one of the minor victims came from the specific SCCY 9mm gun that Defendant is alleged

to have possessed. Nevertheless, the Government states that his testimony will indicate that the

bullet was shot from a SCCY 9 mm pistol.

       Defendant argues Mr. Ducat’s testimony on this point is irrelevant because it does not

“further the Government’s proof with regard to evidence of Mr. Smoot’s possession of [the]

particular firearm [at issue] in any way.” (ECF No. 73 at 4.) The Government responds that the

highlighted ballistics testimony is relevant because it goes towards the element of possession.

This is so because the Government will introduce testimony establishing that: (1) the recovered

gun was the only SCCY 9mm gun recovered in connection to the underlying shootout; (2) the

recovered bullet contains “the unique, righ-7 rifling imprint” of a SCCY 9mm gun; (3) the

recovered gun has Defendant’s DNA on its trigger; and (4) the Defendant made numerous

statements admitting that he shot a gun at the shootout. (ECF No. 74 at 2-3.) Under these

described circumstances, the Court concludes that the ballistics testimony is relevant.

       Defendant’s argument as to undue prejudice is entirely negated by the Government’s

opposition. That is, Defendant maintains that the ballistics testimony is unduly prejudicial

because it is predicated on the bullet that came from a minor gunshot victim. But the

Government agrees to present the bullet as “a piece of ammunition fired at the scene, and



                                                  2
thereafter recovered an analyzed.” (ECF No. 74 at 4.) The Court finds this phraseology sufficient

to remove any potential undue prejudice.

       For the reasons stated above, Defendant’s Motion in Limine to Exclude Ballistics

Evidence Pursuant to Fed. R. Evid. 401 and 403 (ECF No. 73) is DENIED.

       IT IS SO ORDERED.

                                                    /s/ Sarah D. Morrison
                                                    SARAH D. MORRISON
                                                    UNITED STATES DISTRICT JUDGE




                                                3
